Citation Nr: 1825078	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  14-16 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for a right ankle disability, including as secondary to a service-connected left ankle disability; and if so, whether service connection is warranted.

2. Whether new and material evidence has been received to reopen a claim for service connection for a right knee disability as secondary to a service-connected left ankle disability; and if so, whether service connection is warranted.

3. Whether new and material evidence has been received to reopen a claim for service connection for a left knee disability as secondary to a service-connected left ankle disability; and if so, whether service connection is warranted.

4. Whether new and material evidence has been received to reopen a claim for service connection for a lower back disability as secondary to a service-connected left ankle disability; and if so, whether service connection is warranted.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

David S. Katz, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from August 1987 to December 1989. 

This matter comes before the Board of Veterans' Appeals (Board) as the result of an appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, that denied reopening of the Veteran's claims for service connection for a right ankle disability, a right knee disability, a left knee disability, and a lower back disability, because new and material evidence had not been submitted.  

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in December 2017.  A transcript of that hearing has been associated with the claims file.

The issue of whether new and material evidence has been received so as to reopen the Veteran's claims for service connection for a right ankle disability, a right knee disability, a left knee disability, and a lower back disability, all as secondary to a service-connected left ankle disability, is addressed below.  The underlying issue of whether service connection should then be granted for those claims is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Evidence received since the December 2007 rating decision relates to unestablished facts necessary to substantiate the claims of service connection for a right ankle disability, a right knee disability, a left knee disability, and a lower back disability and raises a reasonable possibility of substantiating the claims.


CONCLUSIONS OF LAW

1. New and material evidence has been received, and thus the criteria for reopening the Veteran's claim for service connection for a right ankle disability have been met.  38 C.F.R. § 3.156(a).

2. New and material evidence has been received, and thus the criteria for reopening the Veteran's claim for service connection for a right knee disability have been met.  38 C.F.R. § 3.156(a).

3. New and material evidence has been received, and thus the criteria for reopening the Veteran's claim for service connection for a left knee disability have been met.  38 C.F.R. § 3.156(a).

4. New and material evidence has been received, and thus the criteria for reopening the Veteran's claim for service connection for a lower back disability have been met.  38 C.F.R. § 3.156(a).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Procedural Background

By way of procedural history, in August 2007 the Veteran filed a claim for an increased rating for his already service-connected left ankle disability, as well as a claim for service connection for a right ankle disability, a right knee disability, a left knee disability, and a lower back disability, all as secondary to the left ankle disability.  In a December 2007 rating decision, the RO increased the rating of the Veteran's left ankle disability, but denied all the secondary service connection claims because the RO found no evidence in the Veteran's service treatment records (STRs) that any such disabilities arose or were present in service, and the Veteran had not submitted medical information showing a current disability and a connection to military service for any of them.  That decision was not appealed and became final.

In January 2010 the Veteran filed to reopen his service-connection claims.  In June 2010 the RO denied reopening the service -connection claims, ruling that no new and material evidence had been submitted.  The Veteran timely appealed, submitting X-ray evidence of degenerative joint disease in his right ankle which had not previously been considered by the RO.  In order to rule on the appeal, in January 2014 the RO afforded the Veteran medical examinations for his right ankle, bilateral knees, and lower spine, and obtained medical opinions regarding service connection for each of the claimed disabilities.  In April 2014 VA provided the Veteran a statement of the case (SOC), resting its decision largely on the results of the January 2014 examinations and associated medical opinions.  The Veteran perfected his appeal.  
 
New and Material Evidence

Regardless of any action the AOJ may have taken in the matter, the Board must decide, in the first instance, the issue of whether new and material evidence has been submitted to reopen a claim, because that decision determines the Board's jurisdiction to reach the underlying claims and adjudicate them.  Woehlaert v. Nicholson, 21 Vet. App. 456, 460-61 (2007).  If the Board finds that no such evidence has been offered, that is where the analysis must end.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017) .  A claim on which there is a final decision may be reopened if new and material evidence is received.  38 U.S.C. § 5108.  "New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened.  See id. at 118.  The evidence submitted to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been received.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Here, the RO's last final disallowance of the Veteran's claims was in December 2007.  Since that decision, the Veteran has submitted private medical records including an X-ray of his right ankle diagnosing degenerative joint disease, the first diagnosis of a present disability in that ankle.  The Board notes that examinations provided by the VA in January 2014 were the first examinations the Veteran received for any of the disabilities claimed, and as such contain evidence not previously considered by VA, including diagnoses of degenerative joint disease in both knees as well as degenerative disc disease of the lumbar spine.  Further, at his December 2017 Board hearing, the Veteran reported that he had been told by a doctor that he had an abnormal gait affecting his right side as a result of his left ankle disability, and that a different private doctor intimated that his back problems might be caused by his left ankle disability.  All of this is evidence not previously received that relates to unestablished facts necessary to substantiate the Veteran's claims for service connection and is presumed to be true.  Duran, 7 Vet. App. at 220.  The Board finds that these items of evidence could reasonably result in substantiation of the Veteran's claims, and thus they are material.  Accordingly, the Board finds that new and material evidence has been received, and the threshold for reopening the claims has been met.  


ORDER

The Veteran's claim for service connection for a right ankle disability is reopened.

The Veteran's claim for service connection for a right knee disability is reopened.

The Veteran's claim for service connection for a left knee disability is reopened.

The Veteran's claim for service connection for a lower back disability is reopened.


REMAND

VA must provide a claimant a medical examination or obtain a medical opinion when such an examination or opinion is necessary to make a decision on a claim for compensation.  38 U.S.C. § 5103(d)(1); 38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A medical opinion is adequate when it is based upon consideration of the Veteran's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Id., citing Ardison v. Brown, 6 Vet. App. 405, 407 (2007) (further citation omitted).  An adequate rationale must be provided for any medical opinion rendered; a conclusory, contradictory or incomplete analysis is not adequate.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).

In this case, the January 2014 medical examinations and opinions provide an inadequate basis for Board adjudication of the substantive claims considered here-including both the claims for secondary service connection and the claim for service connection for the right ankle on a direct basis.  The Veteran underwent a more recent VA ankle examination in August 2017, in the context of a claim for an increased rating for the service-connected left ankle disability. That examination revealed a restricted range of motion in the Veteran's opposite, or right, ankle, suggesting the presence of disability in the right ankle, whereas the January 2014 right ankle examination diagnosed no ankle disability, and thus does not fully inform the Board about that claimed disability.  The Board also notes that the January 2014 examination's finding of no right ankle disability is in conflict with a 2010 private medical record submitted by the Veteran that showed degenerative joint disease in the right ankle.  

The January 2014 medical opinions for the knees and thoracolumbar spine are inadequate because they are conclusory and fail to offer full rationales for their conclusions. Rather, the examiner merely asserted, in the case of the knees, "[t]here is no medical evidence that left ankle causes other joint pathology.  NO association between his left ankle and his bilateral knee mild tendonitis patella tendon." Regarding the lower back, the examiner stated only that there is "[n]o medical evidence or association between his service connected left ankle and his spondylosis and bulging disc in his lumbar spine.  More likely due to general deconditioning and body habitus."  In neither case did the examiner fully explain the rationales for these conclusions.  Thus, the opinions are inadequate.  Stefl, 21 Vet. App. 120.

Accordingly, the case is REMANDED for the following action: 

1.  Provide the Veteran with required VCAA notice with respect to his claim for service connection for a right ankle disability on a direct basis.

2.  Undertake appropriate efforts to obtain any relevant outstanding VA and private medical records, and associate them with the claims file, to include relevant records from the Harper Wellness Clinic and other sources discussed by the Veteran in his December 2017 Board hearing, as well as any other relevant private records the Veteran may identify to VA.

3.  Thereafter, afford the Veteran a VA examination to  determine the nature, etiology and severity of any diagnosed disorder of the right ankle, bilateral knees, and lower back.  The examination must be administered by an orthopedist or other medical specialist competent to evaluate the specific effects, if any, of a disability in one joint on the functioning of other joints.

For each right ankle, left knee, right knee, and lower back.disorder diagnosed, the examiner must offer an opinion addressing whether it is at least as likely as not (a probability of 50 percent or higher):

(a)  that the diagnosed disorder began during service, or is causally or etiologically related to service; 

(b)  that the diagnosed disorder is caused by any service-connected disorder identified above or already granted by VA; or by any required treatment for such a disorder, including surgeries; and  

(c)  that the diagnosed disorder is aggravated (beyond the disorder's natural progression) by any service-connected disorder identified above or already granted by VA; or by any required treatment for such a disorder, including surgeries.  

All indicated tests and studies should be performed.  The claims file must be made available to the examiner for review prior to the examination and the examiner should acknowledge such review in the examination report.  
The examiner is advised that the Veteran is competent to report history and symptoms and that his reports must be considered in formulating any requested opinion.  If the examiner rejects the Veteran's reports, the examiner must provide a rationale for doing so.

A complete rationale must be given for all opinions and conclusions expressed.  If it is not possible to provide a requested opinion without resorting to speculation, the examiner should state why speculation would be required in that case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.  If conflicts continue to exist within the medical evidence of record with respect to the presence of right ankle degenerative joint disease or any other disability, the examiner should provide an opinion resolving the conflict, if possible.
 
4.  After completion of the above, readjudicate all issues on appeal.  If any benefit sought on appeal is not granted in full, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond. Thereafter, the case should be returned to the Board for further appellate action, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.



______________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


